Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinova et al. (US 10052311 B2, IDS), in view of Tsai et al. (“Beneficial effects of the peroxisome proliferator-activated receptor α/γ agonist aleglitazar on progressive hepatic and splanchnic abnormalities in Cirrhotic rats with portal hypertension”  The American J. Pathology, July 2018, Vol. 188, pp 1608-1624), Suk et al. (“Staging of liver fibrosis or cirrhosis: the  role of hepatic venous pressure gradient measurement,” World Journal of Hepatology, 2015, Vol.7, No. 3, pp 607-615), Verhelst et al. (“Cirrhosis: Reviewing the literature and future perspectives,” European Medical Journal, 2016, pp 111-117) and Kaur et al. (“Deuteration as a tool for optimization of .
Konstantinova et al. teach the employment of compound A (lanifibranor herein) as pan PPAR agonist (PPARα/PPARγ/PPARδ) for treatment of fibrotic conditions, particularly, liver fibrosis. See, particularly, the abstract, col. 4, lines 29-47, col. 12, lines 20-35, col. 13-17. Konstantinova et al. reveals that PPARγ agonist and PPARα agonist have been known for treatment of fibrotic conditions. See, col. 4, lines 4-25. In one particular embodiments, the fibrotic condition is selected from: liver fibrosis, fatty liver disease, non-alcoholic steatohepatitis. See, particularly, col. 8, lines 5-12, and the claims. The compound may be in various conventional dosage form with suitable carrier/excipients, particularly, tablet for oral administration. See, particularly, col. 9-10. For oral administration, the daily dosage amount of the drug is in the range of 100 mg to 3000 mg per day, preferably, 500 mg to 3000mg per day, which may be administered in single or divided doses.  The oral dosage composition may typically contain from about 100mg to about 1000 mg of the drug. See, particularly, column 12, lines 4-12. steatohepatitis. See, particularly, col. 8, lines 5-12, and the claims. The compound may be in various conventional dosage form with suitable carrier/excipients. See, particularly, col. 9-10.
Konstantinova et al. do not teach expressly treatment of patients of cirrhosis who is at risk of progressing from compensated stage to decompensated stage, with lanifibranor its deuterated derivatives herein.
However, Tsai et al. teach that PPAR α/γ agonist aleglitazar is effective in treating cirrhosis in a rat model (TAA) in that it improve portal hypertension, Notably, the drug improve portal hypertension by the suppression of systemic/tissue inflammation, hepatic fibrosis, hepatic 
Suk et al. reveals that cirrhosis is defined as an advanced stage of liver fibrosis with distortion of the hepatic vasculature and architecture, Histologically, regenerative nodules with fibrous tissue form in response to chronic injury and lead to liver cirrhosis. Consequently, disruption of the liver architecture due to liver fibrosis and/or cirrhosis cause hemodynamic instability and portal hypertension. The development of portal hypertension is a hallmark of liver cirrhosis. See, particularly, page 608. The left column. Clinically, liver fibrosis may be divided into five stages (0 to 4), wherein stage 4 is cirrhosis. See, particularly, table I at page 610. More recent classification further divided stage 4 into two stage, compensation and decompensation, wherein the stages is closely related to HVPG. See, page 612, the left column. Verhelst et al. further teach that  “Cirrhosis is the final stage of chronic liver disease. It results in distortion of the hepatic architecture by fibrosis, and the formation of regenerative nodules. It is the result of progressive liver fibrosis caused by chronic liver diseases, including viral hepatitis (HBV or HCV), alcoholic liver disease, non-alcoholic steatohepatitis (NASH), autoimmune liver disease (such as primary biliary cholangitis), and genetic disorders, and others, such as drug reaction. See, pages 111-112. 
Kaur et al. teach that it has been well established in the art to use deuteration as a toll for optimization of metabolic stability and toxicity of drug. Particularly,  deuteration is an effective tool for the enhancement of drug’s metabolic profile. Selective replacement of hydrogen with deuterium leads to increased bond strength which in turn increases the biological half-life and thus metabolic stability of the drug. Apart, deuterium substitution may also result in metabolic shunting leading to reduced exposure of vital organs to undesirable/toxic metabolites or 
    PNG
    media_image1.png
    138
    304
    media_image1.png
    Greyscale
; 
Deuterated L-838417 
    PNG
    media_image2.png
    194
    218
    media_image2.png
    Greyscale
, See, particularly, pages 3-9.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use lanifibranor, or its deuterated derivatives herein defined, in a conventional dosage form, such as tablet, comprising  effective amounts of 100mg to 1000 mg of the drug, to treat patients of cirrhosis with compensation.
A person of ordinary skill in the art would have been motivated to use lanifibranor, or its deuterated derivatives herein defined, in a conventional dosage form, such as tablet, comprising  effective amounts of 100mg to 1000 mg of the drug, to treat patients of cirrhosis with 
As to use of the deuterated lanifibranor derivatives herein, note, one of ordinary skill in the art would have been motivated to optimizing deuterated lanifibranor since it has been old and well-known in the art to use deuteration as a tool for optimization of metabolic stability and toxicity of drug. As to the particular positions for deuteration, note, the optimization of a result effective parameter, e.g., the location(s) for deuteration of a known drug, is considered as routine experimentation and is within the skill of the artisan as the technique of deuteration has been old and well-known in the art, absent evidence to the contrary. See, MPEP 2144.05. IIB.
Response to the Arguments
Applicants’ amendments’ remarks and exhibits submitted on November 12, 2021 and December 2, 2021 have been fully considered, but found unpersuasive as to the rejection set forth above. The rejections under 35 U.S.C. 102 is withdrawn in view of the amendment.  
Applicants’ remarks regarding the rejections under 35 U.S.C. 103 are essentially moot in view of the new ground of rejection. Particularly, newly added reference Tsai et al. reveals that agonists of PPAR/γ and PPAR/α  have been known for their antifibrotic property and  PPARγ/PPARα  dual agonist has been shown to be effective for treating cirrhotic condition in the TAA animal model, which including the improvement of portal hypertension. Thus, the  alleged unexpected benefit s shown in this application, including reducing portal hypertension in TAA animal model, would have reasonably been expected. 
As to the remarks about “admission regarding the use of antifibrotic drug for treating cirrhosis”, note the examiner referred to the fact that applicants have recognized in the response filed May 3, 2021, that the same drug, selonsertib has been used in clinical trials for both stage 3 liver fibrosis and stage 4 liver fibrosis (cirrhosis), which shows the level of the art: an antifibrotic agent would have been reasonably expected to be useful for treating fibrotic conditions at various stages. The examiner do not dispute that liver fibrotic disorders in different stages would have distinct symptoms and would warrant distinct treatment(s). The examiner contends that liver fibrosis is the underline etiology of liver fibrotic disorders, including liver fibrosis from stages F1 to F4, and  to compensated/decompensated cirrhosis, all share the same etiology of liver fibrosis. Treatment of underline etiology would have been reasonably expected to be beneficial for a disease caused by the etiology.  Speaking of the fibrosis, stage F1 and F4 are different in degree, not in kind. A known antifibrotic agent would have been reasonably expected to be beneficial for both. 
As to the remarks about the objective evidence of non-obvious, Applicants contend that while prior art provide no success example of treating cirrhosis and the application show lanifibranor has significant impact on the condition typically present with liver cirrhosis, which is not expected from the prior art. The arguments are not probative in view of the new ground rejections. Particularly, Tsai et al. reveals that agonists of PPAR/γ and PPAR/α  have been known for their antifibrotic property and  PPAR/γ and PPAR/α  dual agonist has been shown to be effective for treating cirrhotic condition in the TAA animal model, which including the improvement of portal hypertension. Thus, the  alleged unexpected benefit s shown in this application, including reducing portal hypertension in TAA animal model, would have reasonably been expected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627